DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendments and Terminal Disclaimer filed on 12/21/2021 

Response to Arguments
Applicant's arguments, Amendments and Terminal Disclaimer filed on 12/21/2021 have been fully considered and persuasive.  In view of the Amendments and TD filed, all objections and rejections have been withdrawn. 

Allowable Subject Matter
Claims 3-15, 17-23 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 3 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid state imaging element as recited in 
a pair of electrodes opposed to each other with the photoelectric conversion layer and the insulation layer interposed there between, 
wherein one electrode includes a first electrode, the one electrode being provided on a side on which the insulation layer is located, 
wherein at least a part of the first electrode is embedded in the first opening provided in the insulation layer, and 
wherein the first electrode includes an overhang section larger than the first opening on a side on which the photoelectric conversion layer is located, 
wherein the one electrode includes a second electrode, which is independent from the first electrode, and
wherein the one electrode includes a third electrode between the first electrode and the second electrode, and 
an end surface on a side on which the second electrode is located of the overhang section and an end surface on a side on which the first electrode is located of the third electrode are formed on a same straight line with the insulation layer interposed therebetween” as combined with other limitations in claim 3. 

Regarding independent claim 4 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid state imaging element as recited in 
a pair of electrodes opposed to each other with the photoelectric conversion layer and the insulation layer interposed there between, 
wherein one electrode includes a first electrode, the one electrode being provided on a side on which the insulation layer is located, 
wherein at least a part of the first electrode is embedded in the first opening provided in the insulation layer, and 
wherein the first electrode includes an overhang section larger than the first opening on a side on which the photoelectric conversion layer is located, 
wherein the one electrode includes a second electrode, which is independent from the first electrode, and
wherein the one electrode includes a third electrode between the first electrode and the second electrode, and 
the overhang section is opposed to the third electrode with the insulation layer interposed there between” as combined with other limitations in claim 4. 

Regarding independent claim 6 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid state imaging element as recited in “an insulation layer provided on one surface of the photoelectric conversion layer and having a first opening; and 

wherein one electrode includes a first electrode, the one electrode being provided on a side on which the insulation layer is located, 
wherein at least a part of the first electrode is embedded in the first opening provided in the insulation layer, and 
wherein the first electrode includes an overhang section larger than the first opening on a side on which the photoelectric conversion layer is located, 
wherein the one electrode includes a second electrode, which is independent from the first electrode, and
wherein the one electrode includes a fourth electrode with respect to the second electrode on a side opposite to the first electrode” as combined with other limitations in claim 6. 

Regarding independent claim 8 the cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a solid state imaging element as recited in “an insulation layer provided on one surface of the photoelectric conversion layer and having a first opening; and 
a pair of electrodes opposed to each other with the photoelectric conversion layer and the insulation layer interposed there between, 

wherein at least a part of the first electrode is embedded in the first opening provided in the insulation layer, and 
wherein the first electrode includes an overhang section larger than the first opening on a side on which the photoelectric conversion layer is located, 
wherein the one electrode includes a second electrode, which is independent from the first electrode, and
wherein a voltage applicator is included, and
wherein the voltage applicator applies a first voltage to the second electrode to accumulate charges inside the photoelectric conversion layer, and applies a second voltage to the second electrode to transfer the charges accumulated inside the photoelectric conversion layer to the first electrode.” as combined with other limitations in claim 8. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        January 27, 2022